McLaughlin, J.:
The plaintiff, as Superintendent of Banks of the State of Hew York, brought this action pursuant to section 19 of the *413Banking Law (Consol. Laws, chap. 2 [Laws of 1909, chap. 10], as amd. by Laws of 1910, chap. 452)* against all of the stockholders of the Carnegie Trust Company to enforce their individual liability under section 196 of the same law.* The respondent was the owner of 347 shares, par value $34,700, of the capital stock of the insolvent trust company. In his answer he pleaded as a “defense and counterclaim” the indebtedness of the trust company to him in the sum of $35,593.24 for legal services rendered to it by a firm of which he was a member — its claim for that amount having been assigned to him. He demanded judgment that the complaint be dismissed and that he recover the full amount of his counterclaim. The plaintiff demurred to the defense and counterclaim on the grounds: (a) That it was insufficient in law upon the face thereof; (b) that it was not of the character specified in section 501 of the Code of Civil Procedure; and (c) that it did not state facts sufficient to constitute a cause of action. The demurrer was overruled, and it is from that order that this appeal is taken.
It is to be noted that the alleged claim of the defendant against the trust company is not pleaded as an equitable set-off. No liability is admitted, and the prayer for judgment is that the complaint be dismissed and a recovery had for the full amount claimed.
It is good neither as a defense nor counterclaim. If the defendant has a cause of action it is against the trust company and not the plaintiff. He is merely a custodian and liquidator of the trust company, and an action cannot be maintained against him upon a claim existing against the trust company which he is liquidating. (Lafayette Trust Co. v. Higginbotham, 136 App. Div. 747; Richardson v. Cheney, 146 id. 686; affd., sub nom. Richardson v. Van Tuyl, 208 N. Y. 541.)
Nor could the trust company enforce the individual liability of its stockholders. The right to enforce such liability is given by section 19 of the Banking Law to the Superintendent of Banks, and is exercised by him, not on behalf of the bank, but on behalf of its creditors. (Hirshfeld v. Fitzgerald, 157 *414N. Y. 166; Farnsworth v. Wood, 91 id. 308; Van Tuyl v. Scharmann, 208 id. 53.) In Lantry v. Wallace (97 Fed. Rep. 865; affd., 182 U. S. 536) it was held that a demand against an insolvent bank could not be interposed as a counterclaim in a suit where the receiver sued merely as the representative of creditors for the enforcement of a stock liability which was created by the statute solely for their benefit.
The learned judge at Special Term seems to have regarded the facts pleaded as an equitable set-off, and treating it as such was of the opinion that it did state a cause of action for that purpose, since the defendant should be allowed to offset the pro rata amount of the fund that would eventually be paid to him as a creditor. Assuming that the defense and counterclaim can be so treated, I do not think, upon the facts stated, they constitute any defense to the action. When stockholders are, by statute, made “equally and ratably” responsible for the debts of a corporation, as they are under section 196 of the Banking Law, those stockholders who are also creditors cannot set off against then- liability as stockholders claims which they have against the corporation. (Matter of Empire City Bank, 18 N. Y. 199; Barnes v. Arnold, 45 App. Div. 314; affd., 169 N. Y. 611; Cook Corp. [7th ed.] § 225; Taylor Corp. [5th ed.] § 732.) To permit them to do so would be to destroy the whole scheme contemplated by the statute investing the Superintendent of Banks with the power of enforcing the liability of stockholders and distributing, from time to time, among those entitled thereto, the amount realized. The assets are to be marshaled, the debts ascertained and a pro rata division made among the creditors. The amount thus divided is to be paid from time to time as the court may direct.
I do not see how it would be possible in this action, except as the end of the litigation, to determine just what amount, if any, would ultimately be paid to the plaintiff, assuming that he established his claim. The amount to be paid must, of course, depend upon the number of claims established, the value of the assets realized, and the expenses of the liquidation. This can only be determined when the affairs of the trust company have been wound up and a final distribution ready to be made. The statute does not, I think, contemplate that in an *415action to enforce a stockholder’s liability these facts should be determined.
Nor do I think the case of Mosler Safe Co. v. Guardian Trust Co. (208 N. Y. 524) holds to the contrary. There an action was brought to enforce the liability of a stockholder which arose under section 303 of the Banking Law,* which is quite different from the one here under consideration.
For these reasons I think the order overruling the demurrer should be reversed, with ten dollars costs and disbursements, and the demurrer sustained, with ten dollars costs, with leave to the defendant to serve an amended answer on payment of such costs.
Clarke, Laughlin, Scott and Dowling, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and demurrer sustained, with ten dollars costs, with leave to defendant to amend answer on payment of costs.

 Now Banking Law (Consol. Laws, chap. 3; Laws of 1914, chap. 369), §§ 80, 306. See Id. §§ 500-503.— [Rep.


 Now Banking Law (Consol. Laws, chap. 3; Laws of 1914, chap. 369), 333.— [Rep.